The Attorney         General of Texas
                                                      December 29, 1983
   JIM MATTOX
   Attorney General


   Supreme Court Building           Mr. Lyndon L. Olson, Jr.              Opinion No.   JM-106
   P. 0. Box 12548                  Chairman
   Austin, TX. 787tl- 2548
                                    State Board of Insurance              Ret Construction of amendments
   512/4752501
   Telex 9io/a74.1387
                                    1110 San Jacinto Blvd.                to sections 12(c) and 14(c) of
   Telecopier  51214750286          Austin, Texas   78786                 article 21.14 of the Texas
                                                                          Insurance Code
   714 .tackson, SJite 700
   Dallas, TX. 752024508
                                    Dear Mr. Olson:
   2w742.a944
                                         Senate Bill No. 1040 of the Sixty-eighth Legislature amended
                                    several sections of article 21.14 of the Texas Insurance Code,
   4824 Alberta   Ave., Suite ia0   including sections 12 and 14. Article 21.14 generally regulates the
   El Paso, TX. 79805-2793
                                    licensing of local recording agents and solicitors. Section 12
   9151533.3484
                                    relates to appointments of local recording agents by insurance
                                    companies. Section 14 relates to appointments of solicitors by local
,?‘OOl    Texas. Suite 700          recording agents.
    rlouston, TX. 77002-3111
   7131223.5888                          You have asked whether language added to article 21.14 by
                                    sections 12(c) and 14(c) to require confidentiality of information
   808 Broadway, Suite 312
                                    applies only to information furnished under sections 12 and 14.
   Lubbock, TX. 79401.3479          respectively, or applies to all information furnished under article
   aw747.5239                       21.14. We conclude that the requirement that information, documents,
                                    records, or statements furnished to the Insurance Board shall be
   4303 N. Tenth. Suite B
                                    confidential and privileged applies only to the information,
   McAllen. TX. 78501.1685          documents, records, or statements furnished pursuant to sections 12
   5121682.4547                     and 14, respectively.

                                         As amended by Senate Bill 1040, section 12 in subsections (a),
   200 Main Plaza, Suite 400
   San Antonio, TX. 78205-2797      (b). and (d), provides that insurance companies licensed to do
   512/2254191                      business in this state may appoint and withdraw appointments of
                                    licensed recording agents to serve as agents of the appointing
                                    companies; that on termination for cause of an agent's appointment,
    An Equal Opportunity/           the company shall file an explanatory statement of facts with the
    Affirmative Actlon Employer
                                    State Board of Insurance; and that insurance companies providing such
                                    information without malice are protected from liability. As amended,
                                    section 14, in subsections (a), (b). and (d), provide that local
                                    recording agents may appoint and withdraw appointments of licensed
                                    solicitors to solicit insurance business; that on termination for
                                    cause of a solicitor's appointment, the local recording agent shall
                                    file an explanatory statement of facts with the State Board of
                                    Insurance; and that insurance companies and their agents providing




                                                               p. 444
Mr. Lyndon L. Olson, Jr. - Page,2   (JM-106j




such information without malice are protected from liability. In
addition to those provisions, both section 12(c) and section 14(c)
provide that "[a]ny information, document, record, or statement
required to be made or disclosed to the Board pursuant to this Article
shall be deemed privileged and confidential unless or until introduced
as evidence in an administrative hearing."

     If language in a statute has a definite meaning, that meaning
will be accepted in construing the statute. See City of Port Arthur
v. Tillman, 398 S.W.2d 750 (Tex. 1965). Also,Grds    are considered to
have been used in their usual sense unless the context indicates the
contrary. See Markowsky v. Newman, 136 S.W.2d 808 (Tex. 1940); u
v. Smith, 205S.W. 363 (Tex. Civ. App. - Austin 1918, writ ref'dj. We
believe that the language of sections 12(c) and 14(c) is not free of
ambiguity. The ambiguity centers on the meaning of the phrase
"pursuant to this Article." The question is whether this language
refers to information, documents, records, or statements provided
under all sections of article 21.14 or refers to information,
documents, records, or statements provided under only sections 12 and
14 but which nevertheless are provided pursuant to article 21.14.
Sections 12(c) and 14(c) refer to "information, documents, records, or
statements," which are the type of evidence that ordinarily would be
used only in conjunction with a statement of facts used to support a
termination for cause, thus suggesting that the scope of the two
subsections is limited to only the two respective sections. However,
the word "any" precedes the word "information," suggesting that the
scope of the two subsections might include article 21.14 in its
entirety.

     An ambiguous statute must be        construed consistent with
leeislative intent. and the lenislative intent can be ascertained bv
looking beyond the.terms of th; statute. See Huntsville Independent
School Dist. v. McAdams, 221 S.W.2d 546 (Ter1949);  Newsom v. State,
372 S.W.2d 681 (Tex. Crim. App. 1963).

     Sections 12 and 14 relate to termination for cause of the
appointments of agents and solicitors, such as terminations for
misrepresentation or for misappropriation of money.       To maintain
integrity of practioners in the insurance industry, the state has a
need to collect information about such terminations. It is plausible
that, once the state collects adverse or sensitive information about a
person, the state has the obligation to protect that information
except when a legitimate state interest necessitates disclosure. A
requirement of confidentiality of information that is applicable only
to information relating to termination for cause furnished pursuant to
sections 12 and 14, and is not applicable to all information furnished
to the State Board of Insurance under article 21.14, would reflect the
legislative trend toward protecting from disclosure only a limited
amount of sensitive public information. -See V.T.C.S. art. 6252-17a.




                                    p. 445
Mr. Lyndon L. Olson, Jr. - Page 3   (x4-106)




     In resolving the ambiguity, reference may be made to articles
containing like or similar language. See -~
                                          Adams v.zda,   83 S.W.2d 420
(Tex. Civ. App. - Eastland 1935). rev'don 01ther grounds. 84 S.W.2d
693 (Tex. 1935). An administrative agent
                                     -    y's decision and practice in
applying a statute is entitled to great weight in determining the
meaninn of an ambieuous nrovision. See Railroad Commission v. United
States; 290 S.W.2dY 699 '(Tex. Civ. Tp.    - Austin 1956) aff'd, 317
S.W.2d 927 (Tex. 1958); Armco Steel Corporation v. Texas Employment
Commission, 386 S.W.2d 894 (Tex. Civ. App. - Austin 1965, writ ref'd
n.r.e.1. Article 21.07 of the Texas Insurance Code also reauires an
explanatory statement of facts to be filed with the State Board of
Insurance on the termination of appointment of certain agents. See
Sec. 9(a).    Section 9(b) of that articl~e provides that "[alny
information, document, record, or statement required to be made or
disclosed to the Board pursuant to this Article shall be deemed a
privileged communication . . . .n     (Emphasis added).     In actual
practice, the State Board of Insurance applies the section 9(b)
disclosure prohibition to section 9 only and not to the remainder of
the article. Since the administrative practice under nearly identical
language is to limit the disclosure prohibition to the section
addressing termination of appointment, it is arguable that the
requirement of confidentiality in sections 12 and 14 of article 21.14
should also be limited to those two sections.

     A fundamental rule of statutory construction is that the
intention of the legislature must be ascertained from the entire act
and not from isolated portions of the act. --See Calvert v. Texas Pipe
Line Company, 517 S.W.2d 777, 781 (Tex. 1975); Cltv. of Mason v. West
Texas Utilities Co., 237 S.W.2d 273, 278 (Tex. 1951). The theory that
the confidentiality provisions of subsections 12(c) and 14(c) apply to
all of article 21.14 would be more persuasive if either or both
non-disclosure provisions were located in a separate section of that
article rather than in subsections of sections 12 and 14. While it is
not conclusive, the fact that both sections 12(c) and 14(c) are
subsections of larger sections indicates that the application of the
two subsections was intended to be limited to their respective
sections.

     Lastly, a well-settled, cardinal rule of statutory construction
requires language to be construed in a manner that gives effect and
meaning to each word, sentence, and clause of the statute. Statutory
language should not be construed in a fashion that renders some
language redundant or superfluous. See Perkins v. State, 367 S.W.2d
140, 146 (Tex. 1963); Eddins-Walcher?gutane Company v. Calvert, 298
S.W.2d 93, 96 (Tex. 1957); Spence v. Fenchler, 180 S.W. 597, 601 (Tex.
1915). The term "pursuant to this Article" annears in section 12(c)
of article 21.14. - If the prohibition against-disclosure were to -be
construed to apply to the entire article 21.14, the identical language
appearing in section 14(c) of the same article would be rendered




                                    p. 446
Mr. Lyndon L. Olson, Jr. - Page 4   (~~-106)




redundant and superfluous. By construing the disclosure prohibition
to be limited to the respective sections, effect and meaning is given
to all language. No words are rendered redundant or superfluous.
This result is desirable ss it comports with recognition of the
sensitivity of information and evidence underlying a termination for
cause while leaving non-sensitive information to be released to meet
public needs, such as ascertaining whether a particular person is in
fact a licensed and appointed local recording agent or solicitor.

                             SUMMARY

             ,The provisions in sections 12(c) and 14(c) of
          article 21.14 of the Texas Insurance Code, which
          prohibit disclosure of information furnished to
          the State Board of Insurance "pursuant to this
          Article," apply only to information furnished
          pursuant to the respective sections of the article
          in which the language appears and do not apply to
          all information furnished under article 21.14 in
          its entirety.

                                        Very truly your


                                               A
                                    J                /Jb
                                        JIM     MATTOX
                                        Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Nancy Sutton
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
Jon Bible
Colin Carl
Susan Garrison
Jim Moellinger
Nancy Sutton




                                    p. 447